Filed 3/13/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2019 ND 59


State of North Dakota,                                     Plaintiff and Appellee

         v.

Joshua John Gomez,                                      Defendant and Appellant


                                  No. 20180364


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Cynthia Feland, Judge.

         AFFIRMED.

         Per Curiam.

      Julie Lawyer, Burleigh County State’s Attorney, Bismarck, ND, for plaintiff
and appellee; submitted on brief.

         Kent M. Morrow, Bismarck, ND, for defendant and appellant; submitted on
brief.
                                  State v. Gomez
                                   No. 20180364


       Per Curiam.
[¶1]   Joshua John Gomez appealed from a district court’s second amended judgment
revoking his probation and resentencing. Gomez argues the district court abused its
discretion in revoking his probation because his probation violations were for drug
usage, not sexual activity. The court did not abuse its discretion in revoking Gomez’s
probation based on finding Gomez used drugs in violation of his probation terms. See
State v. Causer, 2004 ND 75, ¶ 37, 678 N.W.2d 552 (holding court did not abuse its
discretion in revoking probation based on defendant’s possession of alcohol in
violation of his probation terms). We summarily affirm under N.D.R.App.P.
35.1(a)(4).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                          1